 Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 1 of 25 PAGEID #: 1




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


ADENIS ENRIQUE PRIETO REFUNJOL,
KEITA MORY, and SIDI NJIE,
                               Petitioner-Plaintiffs,

 - vs. -
                                                                  20-cv-2099
                                                        Case No. ______________
REBECCA ADDUCCI, in her official capacity as Detroit
District Director of U.S. Immigration & Customs
Enforcement; and U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT,

                              Respondent-Defendants.




     PETITION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241
        AND COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
 Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 2 of 25 PAGEID #: 2




                                        INTRODUCTION

        1.      Last night, staff at the Morrow County Jail (“Morrow”) announced that a U.S.

Immigration and Customs Enforcement (“ICE”) detainee who had been housed in general

population there for more than one week, tested positive for COVID-19 and was moved into

isolation. The detainee had had a high fever for days. His bunkmate, also feverish, has now been

isolated as well. The two detainees had been transferred to Morrow from the Franklin County Jail

(“Franklin”), where ICE temporarily houses people before transferring them to longer term

detention facilities.

        2.       Less than two weeks prior, there had been positive tests among detainees at

Franklin as well as at the Butler County Jail (“Butler”) where, like Morrow, ICE houses its

detainees long term. During this period, ICE transferred detainees from Franklin to Butler and

Morrow, and well as in between Butler and Morrow, without quarantining the transferees.

        3.      Petitioner-Plaintiffs (“Plaintiffs”) are three ICE detainees housed in the Butler and

Morrow jails. They all have serious health conditions. They each have U.S. Citizen families and

friends in the Central and Southern Ohio area, and they each are currently civil detainees, having

either no, or low level criminal histories.

        4.      These Plaintiffs face an acute risk of contracting the virus unless they are released

immediately from the facilities in which they are detained, both of which now have confirmed

cases of COVID-19.

        5.      The novel coronavirus that causes COVID-19 has led to a global pandemic. As of

April 23, 2020, over 2.7 million people worldwide have received confirmed diagnoses of COVID-

19, and over 190,000 of those people have died. In Ohio, over 14,000 people have tested positive,

3,816 of which are prisoners in the Ohio state prison system.



                                                  2
 Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 3 of 25 PAGEID #: 3




       6.       Both Morrow and Butler jails have now had detainees test positive for COVID-19.

If these county jails follow the pattern of Ohio’s state prisons, the number of confirmed cases is

likely to explode exponentially. There is no vaccine against COVID-19, and there is no known

cure. It is highly contagious, and it is particularly dangerous because even pre or asymptomatic

people can transmit it to others. No one is immune from contracting the illness. COVID-19 is

most likely to cause serious illness and elevated risk of death for older adults and those with certain

underlying medical conditions or disease, but it can have these dire results even for the healthiest

young people.

       7.       COVID-19 numbers are on the rise in both Morrow and Butler counties, in the

communities outside of the jails. As of April 23, 2020, Butler County has 201 cases with 61

hospitalizations and Morrow County has 25 cases with four hospitalizations. Tragically, the

number of cases and hospitalizations in Morrow County is expected to rise due to its proximity to

the adjacent Marion County where 2,161 cases have been confirmed. For the same reason, local

hospitals will experience a resource strain.

       8.       COVID-19 can cause severe damage to lung tissue, sometimes leading to a

permanent loss of respiratory capacity, and it can damage tissues in other vital organs including

the heart and liver. Patients with serious cases of COVID-19 require advanced medical support,

including positive pressure ventilation and extracorporeal mechanical oxygenation in intensive

care. That treatment can require the use of specialized equipment, like ventilators. The pandemic

has put ventilators in high demand and short supply around the world and has led to severe

shortages of personal protective equipment (“PPE”) such as face masks and gowns. Patients who

do not die from serious cases of COVID-19 may face permanent damage to their health and/or




                                                  3
 Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 4 of 25 PAGEID #: 4




prolonged recovery periods, including extensive rehabilitation from neurologic damage and loss

of respiratory capacity.

       9.      The only known effective ways to reduce the risk of serious illness or death caused

by COVID-19 for vulnerable people are social distancing along with improved hygiene. As a

result, unprecedented public health measures to eliminate concentrations of people are being

undertaken in all fifty states and around the world.

       10.     People in enclosed group environments—where they live, eat, sleep in close

proximity—face increased danger of contracting COVID-19, as already evidenced by the

trenchant spread of the virus on cruise ships and in nursing homes. This problem is particularly

acute with respect to people who are confined in jails and other correctional facilities, for whom it

is impossible to engage in the necessary social distancing as well as the hygiene required to

mitigate the risk of transmission. More people in confinement are testing positive for COVID-19

with each passing day, and there are increasing numbers of confirmed positive cases and deaths

among prisoners and guards in Ohio’s prisons and jails, with twenty-two of twenty-eight state

prison facilities already locked down under quarantine. Prisons and jails are devastatingly

effective incubators for the disease. For example, as of April 9, 2020, 19 prisoners had tested

positive in Ohio state prisons. Just two weeks later, 3,816 prisoners have now tested positive,

accounting for over 25% of Ohio’s total COVID-19-positive population. Staff, such as guards,

who pass in and out of the prisons, both carry the disease into the incubators, and carry it out,

spreading it out to the community.

       11.     For these reasons, leading public health experts are recommending the prompt

release of detainees from custody, especially for people with health complications. This both

protects those with the high vulnerability and also ameliorates risk for all people detained or



                                                 4
    Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 5 of 25 PAGEID #: 5




working in jails, as well as people in their surrounding communities. Release also reduces the

burden on the region’s limited health-care infrastructure, as it lessens the likelihood that an

overwhelming number of people will become seriously ill from COVID-19 at the same time and

exhaust the available resources.

         12.     Plaintiffs have health fragilities or specific underlying medical conditions that put

them at high risk of grave or lethal illness if they contract COVID-19 infection. 1 Moreover, even

for the healthiest person, now that positive cases are present in these congregate facilities, the risk

of contracting the disease is unacceptably high.

         13.     If Plainitffs continue to be detained at Butler and Morrow jails during the current

outbreak of COVID-19, they face a danger that is “so grave that it violates contemporary standards

of decency to expose anyone unwillingly to such a risk” and that violates their constitutional right

to safety in government custody. Helling v. McKinney, 509 U.S. 25, 36 (1993).

         14.     Plaintiffs ask this Court to issue a Writ of Habeas Corpus and order their immediate

release, subject to appropriate precautionary public health measures, such as home quarantine and

abiding by Ohio’s stay-home order upon release, on the ground that their continued detention




1
     Underlying medical conditions that create a high risk of serious COVID-19 infection include,
     but are not limited to: blood disorders, such as sickle cell disease or taking blood thinners;
     chronic kidney disease; chronic liver disease, including cirrhosis and chronic hepatitis; cancer
     or cancer treatments; organ or bone marrow transplant; individuals taking immunosuppressant
     medications; HIV or AIDS; current or recent pregnancy in the last two weeks; diabetes;
     inherited metabolic disorders and mitochondrial disorders; heart disease, including coronary
     artery disease, congenital heart disease, and heart failure; lung disease, including asthma and
     COPD (chronic bronchitis or emphysema); neurological and neurologic development
     conditions such as cerebral palsy, epilepsy (seizure disorders), stroke, intellectual disability,
     moderate to severe developmental delay, muscular dystrophy, or spinal cord injury; severe
     obesity (body mass index [BMI] of 40 or higher); and any other condition or treatment that
     weakens the immune response. Harvard Medical School, If you are at higher risk: How to
     reduce risk of infection and what to do if you get sick, Harvard Health Publishing (March 2020),
     https://www.health.harvard.edu/diseases-and-conditions/if-you-are-at-higher-risk.

                                                   5
 Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 6 of 25 PAGEID #: 6




violates the Due Process Clause of the U.S. Constitution. In the alternative, Plaintiffs ask this

Court to issue injunctive relief ordering Defendants to release them immediately, with appropriate

precautionary public health measures, on the grounds that their continued detention violates the

Due Process Clause.

                                             PARTIES

       15.     Keita Mory is a 33 year old Guinean man detained by ICE in the Morrow Jail.

He was diagnosed with asthma in 2012, and must use an inhaler. He has experienced coughing,

wheezing, and difficulty breathing, along with heightened anxiety while in detention. Since he

has been in detention, he has not been provided an inhaler to use. Because of his respiratory

conditions, he is at an especially high risk of grave illness or death if he contracts COVID-19.

       16.     Sidi Njie is a 34-year-old Gambian man detained by ICE in the Morrow Jail. He

was diagnosed with thyroid cancer in 2013, and had partially corrective surgery in late 2014. He

continues to require regular carcinoma treatments in addition to thyroid medication. He has not

been able to receive adequate treatment while in ICE detention. He is at grave risk of serious

illness or death if he contracts COVID-19.

       17.     Adenis Enrique Prieto Refunjol is a 46-year-old Venezuelan man detained by

ICE in the Butler Jail. He has suffers from bronchial asthma and hypertrophic hypertensive

cardiopathy. He has been in detention for almost six months. When he was first detained, he did

not receive his necessary medications for over a week. Since he has been at the jail, he has also

had bloating and intestinal pain, in addition to flare-ups of his preexisting conditions. As a

consequence, he is at high risk of severe illness or death if he contracts COVID-19.

       18.     Respondent-Defendant Rebecca Adducci is the Detroit District Director of ICE.

Her District comprises Ohio and Michigan. In that position, she is responsible for carrying out

ICE’s immigration detention operations at Butler and Morrow Jails. Defendant Adducci is a legal

                                                  6
 Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 7 of 25 PAGEID #: 7




custodian of Plaintiffs, and the proper respondent for a habeas petition. See Roman v. Ashcroft,

340 F.3d 314, 321 (6th Cir. 2003). She is sued in her official capacity.

        19.     Defendant ICE is a federal law enforcement agency within the U.S. Department

of Homeland Security. ICE is responsible for criminal and civil enforcement of immigration laws,

including the detention and removal of immigrants. Enforcement and Removal Operations, a

division of ICE, manages and oversees the immigration detention system. Defendant ICE is a

legal custodian of Plaintiffs.

                                 JURISDICTION AND VENUE

        20.     This Court has subject matter jurisdiction over this matter under 28 U.S.C. § 1331

(federal question jurisdiction), 28 U.S.C. § 1346 (original jurisdiction), 28 U.S.C. § 2241 (habeas

jurisdiction) and Article I, Section 9, clause 2 of the United States Constitution (the Suspension

Clause).

        21.     Venue lies in the U.S. District Court for the Southern District of Ohio, the judicial

district in which Plaintiffs are currently in custody. Venue is proper in the Southern District of

Ohio under 28 U.S.C. § 1391, as venue is proper in any district in which in which a substantial

part of the events or omissions giving rise to the claim occurs.

                                              FACTS

A. COVID-19 Is Highly Contagious and Poses a Grave Risk of Harm if Contracted

        22.     COVID-19 reached pandemic status weeks ago. As of April 23, 2020, over 2.7

million people worldwide have received confirmed diagnoses of COVID-19, and over 190,000 of

those people have died. Transmission continues to increase exponentially and is not projected to

reach its peak in Ohio until mid-May.

        23.     On April 11, 2020, Franklin Jail, where ICE temporarily houses people before

transferring them to Butler or Morrow, announced its first confirmed positive cases of COVID-19

                                                  7
    Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 8 of 25 PAGEID #: 8




among prisoners.2 Despite this, ICE continued to detain new people, hold them in Franklin County,

and transfer them to the Butler and Morrow Jails—without ever quarantining, or consistently

testing, anyone.

        24.    On April 13, 2020, Butler Jail reported its first prisoner tested positive for COVID-

19.3 Despite this, ICE continued to transfer detainees between Butler Jail and Morrow Jail and the

transferred detainees were never quarantined when they arrived at the Morrow Jail.

        25.    Since Butler Jail announced its first case, the number of individuals who have tested

positive has been on the rise in both Morrow and Butler counties. As of April 23, 2020, Butler

County has 201 cases with 61 hospitalizations and Morrow County has 25 cases with four

hospitalizations. The number of cases and hospitalizations in Morrow County is expected to rise

due to its proximity to the adjacent Marion County where 2,161 cases have now been confirmed.

        26.    Yesterday, April 23, 2020, Morrow Jail had its first prisoner teste positive for

COVID-19.

        27.    This prisoner had been transferred from the Franklin County jail to Morrow along

with another man approximately ten days earlier. Without quarantining these men, ICE deposited

them into the Morrow general population along with Plaintiffs Keita and Njie. After several days,

Plaintiffs noticed that one of these men seemed sick and feverish. At one point, about four days




2
  Holly Zachariah, Coronavirus: Two Franklin County Jail Inmates Test Positive for COVID-19,
The Columbus Dispatch (Apr. 11, 2020), available at
https://www.dispatch.com/news/20200411/coronavirus-two-franklin-county-jail-inmates-test-
positive-for-covid-19
3
  Keith BieryGolick, Coronavirus in Ohio Inmate at Butler County Jail Tests Positie for COVID-
19, Sheriff Says, Cincinnati Enquirer ( Apr. 13, 2020), available at
https://www.cincinnati.com/story/news/2020/04/13/coronavirus-ohio-inmate-butler-county-jail-
positive-covid-19/2982534001/

                                                 8
    Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 9 of 25 PAGEID #: 9




ago, Mr. Njie had to help the man because he was having difficulty standing. After that, a nurse

took the man’s temperature and found he had a 104 degree fever.

        28.    That man had been in Morrow’s general population for about 10 days, had had a

high fever for at least several days, and was not removed from the shared pod until the corrections

staff finally took his temperature just two days ago. Immediately afterword, staff administered a

test, and yesterday night, told the rest of the detainees he was positive. Since then, Morrow staff

have also isolated that man’s bunkmate, who was presenting with a lower-grade fever. The

remaining exposed detainees, upon the announcement that their roommate had tested positive,

were provided masks for the first time. No other steps were taken, and no other tests administered.

        29.    As of April 23, 2020, 3,816 prisoners have tested positive in Ohio’s state prisons,

with new cases every day.4 At Marion and Pickaway Correction Facilities, nearly 80% of the

prisoner populations have now tested positive. 5 If Butler and Morrow Jails follow the pattern of

prison facilities in Ohio, the number of those infected is about to rise exponentially.

        30.    In many people, COVID-19 causes fever, cough, and shortness of breath. Some

individuals, for unknown reasons, suffer much more serious disease or death. Certain underlying

medical conditions, as well as age, additionally increase the risk of serious complications, disease,

or death from COVID-19.

        31.    Moreover, COVID-19 can severely damage lung tissue, which requires an

extensive period of rehabilitation, or even a permanent loss of respiratory capacity. COVID-19




4
  Ohio Department of Rehabilitation and Corrections, COVID-19 Inmate Testing,
https://drc.ohio.gov/Portals/0/DRC%20COVID-19%20Information%2004-23-2020%201300.pdf
(last updated Apr. 23, 2020).
5
  Jake Zuckerman, Nearly 80% of Inmates Have COVID-19 at Two Ohio Prisons, News 5
Cleveland, https://www.news5cleveland.com/news/continuing-coverage/coronavirus/nearly-80-
of-inmates-have-covid-19-at-two-ohio-prisons (Apr. 23, 2020).

                                                  9
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 10 of 25 PAGEID #: 10




may also target the heart muscle, causing a medical condition called myocarditis, or inflammation

of the heart muscle, which can also affect the heart’s electrical system, reducing the heart’s ability

to pump. Reduced pumping can lead to rapid or abnormal heart rhythms in the short term, and to

long-term heart failure that limits exercise tolerance and the ability to work. In addition, COVID-

19 can trigger an over-response of the immune system, further damaging tissues in a cytokine-

release syndrome that can result in widespread damage to other organs, including permanent injury

to the kidneys and neurologic injury.

          32.   These complications can manifest at an alarming pace. Patients can show the first

symptoms of infection as soon as two days after exposure, and their condition can seriously

deteriorate in as little as five days or sooner.

          33.   But the virus’s symptoms may take up to fourteen days to manifest. Several studies

have shown that people infected with COVID-19 are most contagious one to three days before

they begin to show symptoms. By some estimates, as many as twenty-five percent of people

infected may not show symptoms at all. However, they are nevertheless highly contagious to

others.

          34.   Even younger and healthier people who contract COVID-19 may require

supportive care, which includes supplemental oxygen, positive pressure ventilation, and, in

extreme cases, extracorporeal mechanical oxygenation.          But people with underlying health

vulnerabilities, such as Plaintiffs, are more likely to need advanced support, which requires highly

specialized equipment that is in limited supply, and an entire team of care providers, including 1:1

or 1:2 nurse-to-patient ratios, respiratory therapists, and intensive care physicians. In a pandemic,

the numbers of patients requiring this level of support can quickly exceed local health-care

resources.



                                                   10
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 11 of 25 PAGEID #: 11




       35.     Because the disease is so emergent, and public health research around the disease

is evolving so rapidly, the nature and extent of the conditions that correlate with serious

complications or death are still unknown.

       36.     The need for care, including intensive care, and the likelihood of death, are much

higher from COVID-19 infection than from influenza. Sources differ, but all reports are grave:

sources report fatality rates ranging from nearly 2% to over 15% for populations at higher risk for

complications from COVID-19, such as those with fragile health statuses or particular

comorbidities. Moreover, recent studies estimate that the COVID-19 fatality rate for the general

population ranges from six to thirteen times as high as a severe seasonal influenza fatality rate,

even in advanced countries with highly effective healthcare systems.

       37.     The specific mechanism of mortality of critically ill COVID-19 patients is uncertain

but may be related to virus-induced acute lung injury, inflammatory response, multiple organ

damage and secondary nosocomial infections. Among those who survive serious cases of COVID-

19, some will require long-term rehabilitation because of damage to lung tissue and possibly other

organs, including the heart, kidney, and neurologic systems. Some will suffer permanent damage

to their lungs or other organs.

       38.     There is no vaccine against COVID-19, nor is there any known medication to

prevent or treat infection from COVID-19. On March 26, 2020, Dr. Anthony Fauci, head of the

National Institute of Allergy and Infectious Diseases (NIAID), estimated that a vaccine could be

developed in 18 months. Vaccines typically take between eight to ten years to develop. Vaccines

usually must be tested in four phases before they attain regulatory approval: (1) animal testing, (2)

small-group human testing to assess safety and monitor immune response, (3) medium-sized group

testing to assess members of at-risk groups, and (4) large-scale testing on thousands of



                                                 11
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 12 of 25 PAGEID #: 12




people. Moreover, more time is needed after approval to distribute the vaccine across the

country. With these long trials and distribution schedules in mind, other experts have expressed

the view that the 18-month estimate given by Dr. Fauci is optimistic.

       39.     According to the CDC, the disease is mainly transmitted among people via

respiratory droplets produced when an infected person coughs or sneezes. Scientists believe that

the virus is aerosolized, surviving in air for several hours. 6 Experts also believe that infected

people may leave the virus on surfaces or objects, allowing it to spread when another person

touches that object and then touches their own mouth, nose or possibly their eyes. The main

strategy to limiting the disease’s spread is social distancing —remaining physically separated at

least six feet at all times from other individuals —and hygiene, including thoroughly washing

hands with soap and water. Because individuals may be contagious while asymptomatic, these

measures must be taken before individuals display symptoms.

       40.     Projections by the Centers for Disease Control and Prevention (“CDC”) indicate

that over 200 million people in the United States could be infected with COVID-19 over the course

of the pandemic without effective public health intervention, with as many as 1.7 million deaths

in the United States alone.

B. Plaintiffs Face an Imminent, Serious Risk of COVID-19 Infection

       41.     As of April 23, 2020, there were 14,142 confirmed cases of COVID-19 and 618

deaths from COVID-19 in Ohio.7 25% percent of these cases are from within Ohio’s state prisons.




6
  See, e.g. N. Engl. J. Med., Aerosol and Surface Stability of SARS-CoV-2 as Compared with
SARS-CoV-1,(Apr. 16, 2020) available at https://www.nejm.org/doi/10.1056/NEJMc2004973
7
   Ohio Department of Health, Coronavirus (COVID-19),
   https://coronavirus.ohio.gov/wps/portal/gov/covid-19/home (last updated Apr. 23, 2020).

                                               12
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 13 of 25 PAGEID #: 13




       42.     The COVID-19 outbreak in Ohio has resulted in unprecedented health measures to

facilitate and enforce social distancing. On April 2, Governor Mike DeWine extended Ohio’s

Stay-At-Home Order through May 1, which went into effect on April 6. 8 The new order included

new regulations that restrict the number of customers allowed inside essential businesses and asks

anyone traveling into Ohio to self-quarantine for two weeks with few exceptions. 9

       43.     Over the last few weeks, hundreds of COVID-19 diagnoses and multiple deaths

have been confirmed at local, state, and federal correctional facilities across the United States and

in Ohio. Governor DeWine has authorized the Ohio National Guard to provide medical assistance

at Elkton federal prison in Lisbon, Ohio due to the number and rate of coronavirus infections at

that federal facility. There, at least thirty-seven people have been hospitalized due to COVID-19,

seventy-one have been quarantined with symptoms, and at least three have died. 10 Reporting

indicates that a few days prior, only seventeen people had been in isolation and twenty

hospitalized.11 On April 21, a federal judge entered a preliminary injunction ordering that facility,

among other things, to identify hundreds of people eligible for immediate release, and to release

them in 14 days.12

       44.     The conditions at detention facilities such as Butler and Morrow Jails, which are

enclosed group environments where people must live, sleep, and eat in close proximity, pose a




8
   NBC4 Staff, Read the Full Order: Ohio Stay-at-Home Order Extended Until May 1, NBC 4
   (Apr. 2, 2020), https://www.nbc4i.com/community/health/coronavirus/gov-dewine-extends-
   ohios-stay-at-home-order-until-may-1/.
9
   Id.
10
   Vince Grzegorek, At Elkton Prison in Ohio, 37 Inmates Hospitalized Due to COVID-19, 3
   Dead, 71 in Isolation, Cleveland Scene (Apr. 7, 2020), https://www.clevescene.com/scene-
   and-heard/archives/2020/04/07/at-elkton-federal-prison-in-ohio-37-inmates-hospitalized-due-
   to-covid-19-3-dead-71-in-isolation.
11
   Id.
12
   Order, Wilson v. Williams, N.D. Ohio No. 4:20-cv-00794 (Apr. 22, 2020)

                                                 13
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 14 of 25 PAGEID #: 14




heightened risk for the spread of COVID-19. Other enclosed group environments, such as cruise

ships and nursing homes, have seen extremely high COVID-19 transmission rates. The danger is

even greater at Butler and Morrow Jails, where people can rarely be more than six feet apart at any

time, scant medical resources are available, and many detainees are at high risk of serious infection.

Further, these jails in particular have a transient population. Butler Jail transfers many of its ICE

detainees to Morrow Jail, a practice that was still occurring in recent weeks. Both jails also

continue to accept new people into the facility.

       45.     At Morrow Jail, detainees are housed in pods of over 80 people. Detainees sleep in

bunk beds that are each separated by only one foot. They are never allowed outside of the pod and

are in constant close proximity to other detainees. Detainees continue to eat meals together

communally, use one shared water fountain, and are, only as of recently, provided diluted soap

and no alcohol-based hand sanitizer. As recently as this month, Morrow Jail was accepting transfer

detainees from Butler Jail and continued to admit new prisoners from the community. These new

or transferred detainees joined the general population and were not quarantined for any portion of

the suggested 14 days.

       46.     At Butler Jail, detainees are held in small two-person cells, each holding a bunk

bed. Detainees all use shared showers and the same telephones. Detainees are not permitted to go

outside, and the facility does not have windows that can open in any of the spaces where detainees

are held. Since the COVID-19 pandemic, detainees are now only released from their cells 24

detainees at a time, instead of 46 detainees at a time. Correction officers do not consistently wear

masks or gloves. As recently as this month, Butler was continuing to accept new detainees who

were transferred in, and continuing to transfer detainees out.




                                                   14
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 15 of 25 PAGEID #: 15




        47.     Given these conditions, there are no circumstances under which Defendants can

continue to detain Plaintiffs and also ensure their safety. Butler and Morrow Jails simply cannot

adhere to the CDC’s social distancing guidelines. It is impossible for the detainees to shelter in

place, to save themselves from forced proximity to interactions others –be it staff or other detainees

- who may be carriers for the disease.

        48.     Given the risk of infection posed by COVID-19, the new positive cases in the

detention centers, and the fact that detainees cannot isolate themselves from infected residents or

staff, it is only a matter of time before the number of detainees infected with the virus grows

exponentially. The early evidence bears this out: for example, 25% of all Ohio’s cases come from

within a prison or jail facility, because it is only within these congregate facilities that individuals

are denied the ability to socially distance.

        49.     ICE has not grappled with the fact that COVID-19 spreads pre- and

asymptomatically, having instituted no protocol for testing of detainees or staff who enter the

detention facility exhibiting no symptoms. It may well be that the virus already exists in Morrow

and Butler Jails in numbers even larger than we are currently aware. According to reports from

Morrow Jail, detainees were only provided with masks after the first prisoner was confirmed to

have contracted COVID-19.

        50.     Other jails around the country have tried mitigation efforts to no avail. The virus

continues to infiltrate and spread through correctional facilities. The top doctor at New York City’s

Rikers Island jail has lamented how extensive mitigation efforts failed to slow the spread of the

disease at the jail. He joins a chorus of public health experts in concluding that for such efforts to

be effective, they must be paired with a reduction in the number of people incarcerated.




                                                  15
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 16 of 25 PAGEID #: 16




       51.     When correctional facilities have been unwilling to release people to address the

heightened danger of COVID-19 infection, courts have not hesitated to intervene to protect the

civil liberties, health, and lives, of similar detainees in similar situations. For example, several

days ago, a federal court in California ordered ICE to immediately reduce the population at one of

its detention facilities, including by releasing detainees with medical vulnerabilities and detainees

with no- or low-level criminal histories. Hernandez Roman, et al. v. Wolf, et al., W.D.C.A. No.

edcv-20-786-jth (Apr. 23, 2020). Similarly, the Northern District of Ohio this week ordered Elkton

Federal Prison to take steps to depopulate after a tragic outbreak of COVID-19 there. Order, Wilson

v. Williams, N.D. Ohio No. 4:20-cv-00794 (Apr. 22, 2020). And a large and growing collection of

federal courts nationwide have ordered the release of medically vulnerable and other ICE

detainees, whether or not COVID-19 is yet present in their detention facilities—recognizing the

grave and concrete risk it presents. E.g., Malam v. Adducci, No. 5:20-cv-10829, ECF. 22, 29 (E.D.

Mich., Apr. 5 2020, Apr. 9, 2020) (ordering release of ICE detainees); Thakker v. Doll, ___

F.Supp.3dd ___, 2020 WL1671563 (M.D. Pa. Mar. 31, 2020) (same, ICE detainees in

Pennsylvania, ordering release of prisoners with conditions including high cholesterol and

repeated flu smptoms); Basank v. Decker, No. 20-cv-2517 (AT), --- F. Supp. 3d ----, 2020 WL

1481503 (S.D.N.Y. Mar. 26, 2020)(releasing asthmatic plaintiffs and others from facility with

positive test cases for COVID-19); Rafael L.O. v. Tsoukaris, No. 2:20-cv-3481-JMV, 2020 WL

1808843 (D.N.J. Apr. 9, 2020) (same) Hope v. Doll, No. 1:20-cv-562, Dkt. 12 (M.D. Pa. Apr. 7,

2020), motion for reconsideration denied (Apr. 10, 2020)(releasing asthmatic plaintiffs and others

with various health vulnerabilities); Bravo Castillo v. Barr, No. 20-605-TJH (AFMx), --- F. Supp.

3d ----, 2020 WL 1502864 (C.D. Cal. Mar. 27, 2020)(ordering release of prisoners with medical

conditions including kidney stones and facial fracture).



                                                 16
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 17 of 25 PAGEID #: 17




C. Plaintiffs are At Risk and Can Be Safely Released

       52.     Plaintiffs in this case are three individuals who are particularly vulnerable to serious

illness or death if infected by COVID-19 and are currently detained at Butler or Morrow Jails as

they await the resolution of their civil immigration cases.

       53.     Mory Keita is a 33-year-old Guinean man detained in the Morrow Jail. He has

asthma and needs an inhaler; he was diagnosed with asthma in approximately 2012. Since he has

been detained, ICE has refused to provide him an inhaler despite his requests, because of alleged

inconsistent use of this medication before he was detained. While in detention, he has

experienced coughing, wheezing, and difficulty breathing. In addition, since he has been

detained, he has suffered from anxiety and periodic cold symptoms.

       54.     Mr. Keita was brought to the United States by his parents at the age of 3, and has

lived here ever since. ICE detained him in February, 2020, immediately after his release from the

Pickaway Jail, where he completed a sentence for possessing drug documents and improperly

handling a firearm. He has a prior nonviolent criminal history of possessing controlled

substances and credit card fraud, for which he has served his time. He is now a civil ICE detainee

without a final removal order.

       55.     If he is released, he would be able to live at the home of his friend, Shanise

Patterson, in Columbus, Ohio and quarantine for 14 days in her home, and continue to follow

Ohio’s stay home order and care for himself, while the pandemic persists.

       56.     Sidi Njie is a 34-year-old Gambian man detained in the Morrow Jail. He was

diagnosed for thyroid cancer in 2013, and had partially corrective surgery in late 2014. He

continues to require regular carcinoma treatments in addition to thyroid medication. He has not

been able to receive adequate treatment while in ICE detention.



                                                 17
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 18 of 25 PAGEID #: 18




        57.     Mr. Njie has been in ICE detention for almost one year. He first entered the USA

on a B2 tourist visa in 2002, and has lived in Ohio since 2013. ICE agents appeared one day at

his home in June 2019 and put him in detention while his immigration appeal was pending; He

has no criminal history besides traffic tickets, other than a 2018 mayor’s court charge for

possession of drug paraphernalia, for which he paid a fine.

        58.     Mr. Njie is represented by attorney Nazly Mamedova in his immigration case. He

lives outside of Columbus with his wife and children, and will be able to return to his home—

where he would have his own room for the purposes of quarantining—to quarantine for 14 days,

and continue to follow Director Acton’s stay home order.

        59.     Adenis Enrique Prieto Refunjol is a 46-year-old Venezuelan man detained in

the Butler Jail. He suffers from bronchial asthma and hypertrophic hypertensive cardiopathy.

        60.     Mr. Prieto Refunjol has been in ICE detention for almost six months. When he

was first detained, he did not receive his necessary medications for over a week. Since he has

been at the jail, he has had bloating and intestinal pain, in addition to flare-ups of his preexisting

conditions.

        61.     Mr. Prieto Refunjol has come to the USA multiple times since 2014 on a B2 visa

as a tourist; his most recent visa entry was in July 2018, after which he stayed. He is pursuing an

immigration claim to remain in the U.S., and does not have a removal order. ICE detained him

after an OVI stop in Warren County in November of 2019. His only other criminal history was a

civil fine for trespass in Florida.

        62.     Mr. Prieto Refunjol is represented by attorney Nazly Mamedova in his

immigration case, and he wants to return to live with his U.S. citizen fiancée. If released, his

brother, who lives in Texas, will pick him up from custody and drive him to Florida where he



                                                  18
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 19 of 25 PAGEID #: 19




lives. He will be able quarantine for 14 days in in his friend’s home, then move long-term into

his fiancé’s Florida home, and continue to follow the state’s stay home order there.


                                      LEGAL BACKGROUND

     A. Plaintiffs Have a Constitutional Right to Reasonable Safety in Custody

         63.     “[W]hen the State takes a person into its custody and holds him there against his

will, the Constitution imposes upon it a corresponding duty to assume some responsibility for his

safety and general well-being.” DeShaney v. Winnebago County Dept. of Soc. Servs., 489 U.S.

189, 199-200 (1989). As civil detainees, Plaintiffs’ detention is governed by the Fifth Amendment.

Bell v. Wolfish, 441 U.S. 520, 539 (1979).13 Under the Fifth Amendment, civil detention may not

“amount to punishment of the detainee.” Bell, 441 U.S. at 535.

         64.     COVID-19 has entered the facilities where Plaintiffs are confined; they are

inarguably going to contract it if they remain in confinement. Additionally, they are particularly

vulnerable to it in various ways. Thus the fact of their confinement cannot be “reasonably related

to a legitimate governmental objective”; instead they are “arbitrary or purposeless[.]” See Bell,

441 U.S. at 539. See also J.H. v. Williamson Cty., Tennessee, 951 F.3d 709 (6th Cir. 2020)

(applying Bell test to pre-trial detainee’s conditions of confinement claim); Turner v. Stumbo, 701

F.2d 567, 572 (6th Cir. 1983) (same).




13
     Plaintiffs’ continued detention would also violate the Eighth Amendment’s prohibition of cruel
     and unusual punishment—a much stricter standard than the Fifth Amendment’s ban on any
     punishment, which applies here. This is because Defendants have ignored “a condition of
     confinement that is sure or very likely to cause serious illness” by crowding Plaintiffs into living
     quarters with others who have “infectious maladies . . . even though the possible infection might
     not affect all of those exposed.” Helling, 509 U.S. at 32-33. See Bell, 441 U.S. at 539; Thakker,
     2020 WL 1671563, at *8 n.15 (ordering immediate release of immigration detainees due to
     COVID-19 under the Fifth Amendment and, citing Helling, finding that plaintiffs had also met
     the “more exacting Eighth Amendment standard”).

                                                    19
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 20 of 25 PAGEID #: 20




       65.     Plaintiffs’ detention is not “reasonably related” to its objective because it creates a

serious risk of imminent illness and death. See Bell, 441 U.S. at 539. This risk is urgent, imminent,

and unrelated to any legitimate governmental goal, as several federal courts have already held.

See, e.g., Malam, 2020 WL 1672662, at *12; Xochihua-Jaimes v. Barr, No. 18-71460, ––––F.

App’x. ––––, 2020 WL 1429877 at *1 (9th Cir. Mar. 24, 2020) (sua sponte ordering immediate

release of immigrant petitioner “[i]n light of the rapidly escalating public health crisis, which

public health authorities predict will especially impact immigration detention centers”); Thakker,

2020 WL 1671563, at *8 (ordering immediate release of immigrant petitioners because “we can

see no rational relationship between a legitimate government objective and keeping Petitioners

detained in unsanitary, tightly-packed environments.”).

       66.     When the government fails to meet its obligation to provide adequate medical care,

courts have a responsibility to remedy the resulting constitutional violation. See Brown v. Plata,

563 U.S. 493, 511 (2011) (“When necessary to ensure compliance with a constitutional mandate,

courts may enter orders placing limits on a prison’s population.”).          The power to remedy

constitutional violations arising from government confinement falls within the Court’s broad

power to fashion equitable relief. See Hutto v. Finney, 437 U.S. 678, 687 n.9 (1978).

       67.     To vindicate detainees’ due process rights in the face of the COVID-19 pandemic,

federal and state courts across the country have ordered the release of detained individuals. See,

e.g., Malam, 2020 WL 1672662 (ordering release of detainee in Michigan due to threat of COVID-

19); ); Bahena Ortuno v. Jennings, No. 20-cv-020640-MMC (N.D. Cal. Apr. 8, 2020) (same);

Hernandez v. Wolf, No. 20-60017-TJH (C.D. Cal. Apr. 1, 2020) (same); Thakker v. Doll, No. 1:20-

cv-480, –––F. Supp. 3d––––, 2020 WL 1671563 (M.D. Pa. Mar. 31, 2020) (same for 13 detainees

in Pennsylvania); Coronel v. Decker, No. 20-cv-2472, ––––F. Supp. 3d––––, 2020 WL 1487274



                                                 20
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 21 of 25 PAGEID #: 21




(S.D.N.Y. Mar. 27, 2020) (ordering release of four medically vulnerable immigrant plaintiffs held

in New York and New Jersey detention centers due to threat of COVID-19); Basank v. Decker,

No. 20-cv-2518, 2020 WL 1481503, at *1 (S.D.N.Y. Mar. 26, 2020) (same, for ten immigrant

plaintiffs who “suffer[] from chronic medical conditions, and face[] an imminent risk of death or

serious injury in immigration detention if exposed to COVID-19”); Calderon Jimenez v. Wolf, No.

18-10225-MLW, Dkt. 507 (D. Mass. Mar. 26, 2020) (ordering grant of bail for an immigrant

detainee held in Plymouth County, Massachusetts because “being in jail enhances risk”). On

March 23, 2020, the Ninth Circuit ordered, sua sponte, the release of an immigrant petitioner “[i]n

light of the rapidly escalating public health crisis, which public health authorities predict will

especially impact immigration detention centers.”       Xochihua-Jaimes, No. 18-71460, ––––F.

App’x––––, 2020 WL 1429877, at *1 (9th Cir. Mar. 23, 2020).

   B. ICE Has the Authority to Release Detained People in Its Custody

       68.     It is well within ICE’s authority to comply with constitutional requirements by

releasing people who are vulnerable to severe illness or death if they contract COVID-19. For

example, the regulations governing ICE’s release authority state that serious medical conditions

are a reason to parole an individual, as “continued detention would not be appropriate” in such

cases. 8 C.F.R. § 212.5(b)(1).

       69.     This exercise of discretion comes from a long line of agency directives explicitly

instructing officers to exercise favorable discretion in cases involving severe medical concerns and

other humanitarian equities militating against detention.

       70.     ICE’s discretion applies regardless of the statutory basis for a noncitizen’s

detention.

       71.     ICE not only has the authority to exercise its discretion to release individuals from

custody, but has routinely done so in other jurisdictions—in some places, by large numbers, to

                                                21
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 22 of 25 PAGEID #: 22




depopulate detention centers as a result of the pandemic. But the defendant Detroit District

Director’s ICE field office, which controls all of the detainees in Ohio and Michigan, has only

released a handful of people out of the hundreds it detains. Upon information and belief, every

release among this handful has been the result of a lawsuit.


 C. This Court Has the Authority to Order Plaintiffs’ Release

       72.     It is well established that this Court has authority to order Plaintiffs’ release to

ensure the protection of their constitutional rights. District courts have “ample authority” to

address “each element” contributing to a constitutional violation. Hutto v. Finney, 437 U.S. 678,

687 (1978).

       73.     Courts regularly have exercised this authority to remedy constitutional violations

caused by overcrowding. See Duran v. Elrod, 713 F.2d 292, 297-98 (7th Cir. 1983) (concluding

that court did not exceed its authority in directing release of low-bond pre-trial detainees as

necessary to reach a population cap), cert. denied, 465 U.S. 1108 (1984).

       74.     Where the government fails to meet its obligations to provide for adequate medical

care, courts have a responsibility to remedy the resulting constitutional violation. See Brown v.

Plata, 563 U.S. 493, 511 (2011). As a result, “[w]hen necessary to ensure compliance with a

constitutional mandate, courts may enter orders placing limits on a prison’s population.” Id.

       75.     These constitutional principles make clear, consistent with the opinions of leading

public health experts, that releasing Plaintiffs is the only viable remedy to ensure their safety from

the threat to their health that COVID-19 poses. Plaintiffs are people with underlying medical

conditions who are at especially grave risk of severe illness or death if they contract COVID-19.

       76.     In the face of this great threat, social distancing measures are Plaintiffs’ only

defense. Social distancing is impossible at Butler and Morrow Jails, where Plaintiffs are forced to


                                                 22
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 23 of 25 PAGEID #: 23




share close sleeping quarters, toilets, sinks and showers, and to eat and recreate in contained,

communal spaces, and are forced to be in close contact with the many other detainees and officers

around them. Because these conditions have been demonstrated to set the stage for infectious

spread, Plaintiffs face unreasonable harm from continued detention. Because the virus is clearly

already present in the jails, time is of the essence if Plaintiffs will have a chance of protecting

themselves.


                                      CLAIMS FOR RELIEF

                 Violation of Fifth Amendment Right to Substantive Due Process
                                     (Unlawful Punishment)

          77.   Plaintiffs repeat and reallege each and every allegation above, as if set forth in full

herein.

          78.   The Fifth Amendment of the Constitution guarantees that civil detainees, including

all immigrant detainees, may not be subjected to punishment. The federal government violates

this substantive due process right when it subjects civil detainees to cruel treatment and conditions

of confinement that amount to punishment or does not ensure those detainees’ safety and health.

          79.   Defendants are subjecting Plaintiffs to imminent risk of contracting COVID-19, for

which there is no vaccine, known treatment, or cure.               Because of Plaintiffs’ particular

vulnerabilities, they risk serious illness and death if infected with COVID-19. Defendants are

subjecting Plaintiffs to a substantial risk of serious harm, in violation of Plaintiffs’ rights under the

Due Process Clause.

          80.   Leading public health and corrections experts agree that Plaintiffs are at grave risk

of contracting the virus if they remain at jails like Butler and Morrow. Accordingly, Defendants’

detention of Plaintiffs amounts to punishment and fails to ensure their safety and health.



                                                   23
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 24 of 25 PAGEID #: 24




       81.     There is no reasonable relationship between any legitimate government objective

and keeping Plaintiffs detained in their current conditions.

       82.     For these reasons, Defendants’ ongoing detention of Plaintiffs violates the Due

Process Clause.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that the Court grant the following relief:

       a.      Issue a Writ of Habeas Corpus and order Plaintiffs’ immediate release, with

               appropriate precautionary public health measures, on the ground that their

               continued detention violates the Due Process Clause;

       b.      In the alternative, issue injunctive relief ordering Defendants to immediately

               release Plaintiffs, with appropriate precautionary public health measures, on the

               ground that their continued detention violates the Due Process Clause;

       c.      Issue a declaration that Defendants’ continued detention in civil immigration

               custody of individuals at increased risk for severe illness, including older

               individuals and persons of any age with underlying medical conditions that may

               increase the risk of serious COVID-19, violates the Due Process Clause;

       d.      Award Plaintiffs their costs and reasonable attorneys’ fees in this action under the

               Equal Access to Justice Act, as amended, 5 U.S.C. § 504 and 28 U.S.C. § 2412, and

               on any other basis justified under law; and

       e.      Grant any other and further relief that this Court may deem fit and proper.




                                                 24
Case: 2:20-cv-02099-SDM-CMV Doc #: 1 Filed: 04/24/20 Page: 25 of 25 PAGEID #: 25




Dated: April 24, 2020

Respectfully submitted,

                                                 /s/ Elizabeth Bonham
                                                 Elizabeth Bonham (0093733)
                                                 Freda J. Levenson (0045916)
                                                 ACLU of Ohio Foundation
                                                 4506 Chester Avenue
                                                 Cleveland, OH 44102
                                                 Phone: (614) 586-1972
                                                 Fax: (614) 586-1974
                                                 flevenson@acluohio.org
                                                 ebonham@acluohio.org

                                                 Claire Chevrier*
                                                 ACLU of Ohio Foundation
                                                 1108 City Park Ave.
                                                 Ste. 203
                                                 Columbus, OH 43206
                                                 Phone: (614) 586-1972
                                                 Fax: (614) 586-1974
                                                 cchevrier@acluohio.org

                                                 * Application for admission pro hac
                                                 vice forthcoming




                                      25
